Per Curiam.
Though the tenant may not set up an adverse title, he may show that the lessor’s estate has expired or been transferred. No principle is better settled. The defendant proposed to prove, that his lessor, having been seised but of an estate for his own life, was dead before the institution of the action. 'Granting that fact, what right had his heirs to regain the possession. Not to deliver it to the reversioner; for they had nothing to do with him. He was not bound to look for his estate through the particular tenant, in whose place the lessee stands to answer his action. The evidence ought to have been received.
Judgment reversed, and a venire de novo awarded.